By the Court.

Lyon, J.,
delivering the opinion.
1. We do not take this to be one of the cases where a purchase, without notice of the outstanding lien, will protect the purchaser against such lien, for the reason that at the time of the sale from Benjamin F. Watts to William L. Morgan and Thomas W. Garner, of the several lots in controversy — say for one of the lots on the 8th day of February, 1846, and for the two others on 28th February,-1846 — the lands were actually under levy, by virtue of this execution, and so have continued constantly from then down to the trial, except for a few months during the year 1849; and purchasers are bound to take notice of such outstanding lien and levy, and should they in fact buy without notice, the want of such notice will not protect the lands from the judgment and execution. So we think the Court erred in not giving the charge requested by counsel for the plaintiff; that is, if Garner and Weaver, the purchasers from Benjamin F. Watts, had notice of Thomas J. Watts’ interest or claim in the land, or of the pendency of the levy and claim, the present claimant is not an innocent purchaser without notice.
2. The evidence, as well as the charge of the Court, disclose the fact that the claimant relied for protection of his title against the execution, on the fact, that at the time of the purchase and title from Benjamin F. Watts to William L.llMorgan and Thomas W. Garner. Thomas J. Watts was indebted to Morgan and Garner, as their guardian, or as-the guardian for Garner and Morgan’s wife, and that they took this land in settlement or payment of what Thomas J. Watts was due to them, as guardian, and that as Thomas J. Watts has since died, the superior lien created by the Statute of 18th February, 1799, Cobb, 288, in their favor, in which the executor or administrator of a deceased guardian, etc., is *538compelled to pay out of the estate of such deceased guardian or so much as shall appear to be due to the estate of such minor, etc., before any other debt, would perfect their title so acquired, and protect it from the judgment. On this subject, the Court charged the jury, that if Thomas J. Watts, as guardian, was indebted to Garner, that it was a debt of prior dignity to any other debt, and if the jury believe that he turned over the property to him in payment of said obligation, and died soon after that, plaintiff cannot recover; that he could do himself, what equity would compel him to do, and the purchaser will be protected. In this there was error.
So long as Thomas J. Watts, the guardian, was in life, there was no priority as to debts due by him, as guardian, over judgment liens or any other debts, and he could not be forced by equity, nor could he voluntarily or otherwise make a disposition of any of his property that would defeat or impair the lien of this judgment, nor does his death give any additional validity to the transaction that could possibly protect this property from the lien of this judgment. The effect of the statute is to give priority of payment by the administrator or executor of the deceased guardian out of the estate of such deceased guardian for such debt as the guardian shall die chargeable to with his ward. The statute goes no farther, and the Court cannot extend it any farther. It certainly could never be construed to vest a title to any of the guardian’s property in the ward for the payment of the debt, and that is the effect of the charge. Had Watts died chargeable to Garner and Morgan, or either, as guardian for them, and this property had been administered, the administrator would have been compelled to pay such debt therefrom in preference to this judgment. The question before the Court, and in which the parties were at issue, was, whether the property was subject to the plaintiff’s lien? And with that the equities that might exist between the estate of Watts ahd his wards had nothing to do, and the Court should have repelled all evidence relating thereto from the jurjq as being irrelevant to the issue.
The Court is clear, that if the witnesses have testified truly — and they stand before us unimpeached, and are to be believed — the property is subject to this execution, and so the judgment ought to be.
*539There are a number of questions made in the record which we have not noticed, arising upon objections to the admissibility of the paper title from the State of Georgia down to B. F. Watts, because both parties claim under the same title down to that point, and it is to the interest of each that that much of the title should be sustained ; hence, an objection to it from either party is irregular, and so of the paper title from B. F. Watts down to claimant, it is indifferent to the claimant whether that title is regular or not, as that in no wise affects his lien on the property.
Judgment reversed.